                                                                          Case 2:17-cv-03007-APG-VCF Document 414 Filed 04/09/21 Page 1 of 4


                                                                           Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1    Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                           Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2    GREENSPOON MARDER LLP
                                                                           200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                           Fort Lauderdale, FL 33301
                                                                      4    Tel: 954 491-1120
                                                                           Facsimile: 954-343-5624
                                                                      5    Richard.Epstein@gmlaw.com
                                                                           Jeffrey.Backman@gmlaw.com
                                                                      6    Michelle.Durieux@gmlaw.com

                                                                      7    Phillip A. Silvestri, Esq.
                                                                           Nevada Bar No. 11276
                                                                      8    GREENSPOON MARDER LLP
                                                                           3993 Howard Hughes Parkway, Ste. 400
                                                                      9    Las Vegas, NV 89169
                                                                     10    Tel: 702-978-4249
                                                                           Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12    Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                           Nevada Bar No. 5065
                                                                     13
                                                                           Gregory Kraemer
                                                                     14    COOPER LEVENSON, P.A.
                                                                           3016 W. Charleston Blvd., #195
                                                                     15    Las Vegas, NV 89102
                                                                           T:     (702) 366-1125
                                                                     16    F:     (702) 366-1857
                                                                           krushton@cooperlevenson.com
                                                                     17
                                                                           gkraemer@cooperlevenson.com
                                                                     18
                                                                           Attorneys for Plaintiff
                                                                     19
                                                                                                            UNITED STATES DISTRICT COURT
                                                                     20                                          DISTRICT OF NEVADA
                                                                     21
                                                                           DIAMOND RESORTS U.S. COLLECTION                    Case No.: 2:17-cv-03007-APG-VCF
                                                                     22    DEVELOPMENT, LLC, a Delaware Limited
                                                                           Liability Company,
                                                                     23
                                                                                                     Plaintiff,                  STIPULATION AND ORDER TO
                                                                     24                                                        EXTEND DEADLINE TO FILE REPLY
                                                                                  v.
                                                                     25                                                          IN SUPPORT OF MOTION FOR
                                                                           REED HEIN & ASSOCIATES, LLC d/b/a                    PROTECTIVE ORDER [ECF #404]
                                                                     26    TIMESHARE EXIT TEAM, a Washington
                                                                           Limited Liability Company; BRANDON REED,                       [First Request]
                                                                     27    an individual and citizen of the State of
                                                                     28    Washington; TREVOR HEIN, an individual and
                                                                           citizen of Canada; THOMAS PARENTEAU, an

                                                                                                                          1
                                                                           45810159v1
                                                                          Case 2:17-cv-03007-APG-VCF Document 414 Filed 04/09/21 Page 2 of 4


                                                                           individual and citizen of the State of
                                                                      1    Washington; HAPPY HOUR MEDIA GROUP,
                                                                      2    LLC, a Washington Limited Liability Company;
                                                                           MITCHELL R. SUSSMAN, ESQ. d/b/a THE
                                                                      3    LAW OFFICES OF MITCHELL REED
                                                                           SUSSMAN & ASSOCIATES, an individual and
                                                                      4    citizen of the State of California; SCHROETER,
                                                                           GOLDMARK & BENDER, P.S., a Washington
                                                                      5
                                                                           Professional Services Corporation; and KEN B.
                                                                      6    PRIVETT, ESQ., a citizen of the State of
                                                                           Oklahoma,
                                                                      7
                                                                                                 Defendants.
                                                                      8
                                                                                   Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A) (“FRCP”), Plaintiff Diamond
                                                                      9
                                                                           Resorts U.S. Collection Development, LLC (“Diamond”), , Defendant Schroeter Goldmark &
                                                                     10
GREENSPOON MARDER LLP




                                                                           Bender, P.S. (“SGB”), and Defendant Reed Hein & Associates dba Timeshare Exit Team
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           (“TET”) hereby stipulate to extend the deadlines for Diamond to file its Reply in support of its
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                           Motion for Protective Order (the “Motion”) [ECF #404], currently set for April 7, 2021 (SGB),
                                                                     13
                                                                           and April 8, 2021 (TET), for a period of nine (9) and eight (8) days, respectively, through April
                                                                     14
                                                                           16, 2021, and as grounds state as follows:
                                                                     15
                                                                                   1.     Diamond filed the Motion on March 4, 2021.
                                                                     16
                                                                                   2.     The Parties stipulated to extend SGB’s and TET’s deadlines to respond to the
                                                                     17
                                                                           Motion through April 8, 2021.
                                                                     18
                                                                                   3.     SGB filed its response to the Motion on April 1, 2021.
                                                                     19
                                                                                   4.     TET filed its response to the Motion on April 2, 2021.
                                                                     20
                                                                                   5.     As the Court is aware, Diamond is currently in the process of taking Depositions
                                                                     21
                                                                           on Written Questions of the Identified Owners, which is taking a substantial amount of time for
                                                                     22
                                                                           all parties.
                                                                     23
                                                                                   6.     In addition, the Parties, particularly Diamond and TET, are currently working to
                                                                     24
                                                                           revolve various time-sensitive issues related to the DWQs of the Identified Owners.
                                                                     25
                                                                                   7.     In order to adequately reply to SGB and TET’s responses, and to harmonize the
                                                                     26
                                                                           reply deadlines relative to both SGB and TET’s responses, the Parties have agreed to extend
                                                                     27
                                                                           Diamond’s deadline to file its Reply in support of the Motion SGB’s Motion, and the issues
                                                                     28


                                                                                                                           2
                                                                           45810159v1
                                                                          Case 2:17-cv-03007-APG-VCF Document 414 Filed 04/09/21 Page 3 of 4



                                                                      1    presented therein, the Diamond and SGB agree that Diamond’s deadline to file its response
                                                                      2    should be extend through April 16, 2021.
                                                                      3           8.     This is the Parties’ first request for extension of this deadline, and it is not
                                                                      4    intended to cause any delay or prejudice to any party. Defendant does not object to the requested
                                                                      5    extension.
                                                                      6           Dated this 5th day of April, 2021.
                                                                      7
                                                                           GREENSPOON MARDER LLP
                                                                      8                                                        LIPSON NEILSON, P.C.

                                                                      9    ____/s/ Phillip A. Silvestri, Esq._______           ___/s/ Megan H. Thongham, Esq.___________
                                                                           PHILLIP A. SILVESTRI, ESQ.                          JOSEPH P. GARIN, ESQ.
                                                                     10    Nevada Bar No. 11276                                Nevada Bar No. 6653
GREENSPOON MARDER LLP




                                                                           3993 Howard Hughes Parkway, Suite 400               MEGAN H. THONGHAM, ESQ.
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           Las Vegas, NV 89169                                 Nevada Bar No. 12404
                                                                     12                                                        9900 Covington Cross Drive, Suite 120
                                 Las Vegas, Nevada 89169




                                                                           Attorneys for Plaintiff                             Las Vegas, NV 89144-7052
                                                                     13    Diamond Resorts U.S. Collection
                                                                           Development, LLC                                    Attorneys for Defendant SGB
                                                                     14
                                                                     15                                                        GORDON REES SCULLY
                                                                                                                               MANSUKHANI, LLP
                                                                     16
                                                                                                                               /s/ David T. Gluth, Esq.
                                                                     17                                                        ROBERT S. LARSEN, ESQ.
                                                                                                                               Nevada Bar No. 7785
                                                                     18
                                                                                                                               DAVID T. GLUTH, II, ESQ.
                                                                     19                                                        Nevada Bar No. 10596
                                                                                                                               DIONE C. WRENN, ESQ.
                                                                     20                                                        Nevada Bar No. 13285
                                                                                                                               300 South 4th Street, Suite 1550
                                                                     21                                                        Las Vegas, Nevada 89101
                                                                     22
                                                                                                                               Attorneys for TET
                                                                     23
                                                                     24
                                                                     25                                                        IT IS SO ORDERED
                                                                     26                                                        _________________________________
                                                                     27                                                        UNITED STATES MAGISTRATE JUDGE

                                                                     28                                                                4-9-2021
                                                                                                                               DATED: ______________


                                                                                                                           3
                                                                           45810159v1
                                                                          Case 2:17-cv-03007-APG-VCF Document 414 Filed 04/09/21 Page 4 of 4



                                                                      1                                     CERTIFICATE OF SERVICE
                                                                      2             I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the
                                                                      3    Court by using the CM/ECF system on this 5th day of April, 2021. I also certify that the
                                                                      4    foregoing document is being served this day on all counsel of record or pro se parties identified
                                                                      5    on the Court’s Service List via transmission of Notices of Electronic Filing generated by
                                                                      6    CM/ECF. For any counsel or parties who are not are not authorized to receive Notices of
                                                                      7    Electronic Filing electronically, I certify that I served those parties via First Class U.S. Mail.
                                                                      8
                                                                      9
                                                                                                                          /s/ Phillip A. Silvestri
                                                                     10                                                   An employee of Greenspoon Marder LLP
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                              4
                                                                           45810159v1
